NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDVIN JOEL ARGUETA GONZALEZ,                    No.    16-71637

                Petitioner,                     Agency No. A200-707-523

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Edvin Joel Argueta Gonzalez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and denying his request for voluntary departure. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo the legal question of whether a particular

social group is cognizable, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. Conde Quevedo v. Barr,

947 F.3d 1238, 1241-42 (9th Cir. 2020). We review for substantial evidence the

agency’s factual findings. Id. at 1241. We deny in part and dismiss in part the

petition for review.

      Argueta Gonzalez does not challenge the agency’s dispositive determination

that his asylum application was time-barred and that he did not establish changed

or extraordinary circumstances to excuse the untimely filing. See Lopez-Vasquez

v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised

and argued in a party’s opening brief are waived). Thus, we deny the petition for

review as to Argueta Gonzalez’s asylum claim.

      The agency did not err in concluding that Argueta Gonzalez failed to

establish membership in a cognizable particular social group. See Reyes v. Lynch,

842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Substantial evidence


                                           2                                      16-71637
supports the agency’s determination that Argueta Gonzalez otherwise failed to

establish he was or would be persecuted on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Argueta Gonzalez’s

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Argueta Gonzalez failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject Argueta Gonzalez’s challenge to the BIA’s use of streamlining

procedures, because the BIA’s final order was not a streamlined decision.

      We lack jurisdiction to review the agency’s discretionary denial of voluntary

departure, and Argueta Gonzalez does not raise a legal or constitutional claim over

which we retain jurisdiction. See 8 U.S.C. §§ 1252(a)(2)(B)(i), 1229c(f); Corro-

Barragan v. Holder, 718 F.3d 1174, 1177 (9th Cir. 2013) (the court lacks

jurisdiction to review discretionary denials of voluntary departure).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          3                                  16-71637